Case 1:20-cv-03141-PAB-SKC Document 18-4 Filed 01/04/21 USDC Colorado Page 1 of 9




       QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO
       CHILDREN WITH DISABILITIES DURING THE CORONAVIRUS
                    DISEASE 2019 OUTBREAK
                                               MARCH 2020


   The Centers for Disease Control and Prevention (CDC) is responding to an outbreak of
   respiratory disease caused by a new coronavirus named coronavirus disease 2019
   (COVID-19). The CDC has issued interim guidance to help administrators of public and
   private childcare programs and K–12 schools plan for and prevent the spread of
   COVID-19 among students and staff. See Interim Guidance for Administrators of
   US Childcare Programs and K–12 Schools to Plan, Prepare, and Respond to
   Coronavirus Disease 2019 available at: https://www.cdc.gov/coronavirus/2019-
   ncov/specific-groups/guidance-for-schools.html

   This Questions and Answers document outlines states’ responsibilities to infants,
   toddlers, and children with disabilities and their families, and to the staff serving these
   children. During an outbreak of COVID-19, local educational agencies (LEAs) and early
   intervention service (EIS) programs will need to collaborate with their state educational
   agency (SEA), Bureau of Indian Education (BIE), or local public health department, as
   appropriate, to address questions about how, what, and when services should be
   provided to children with disabilities. 1 It does not create or confer any rights for or on
   any person. This Q & A document does not impose any additional requirements beyond
   those included in applicable law and regulations. The responses presented in this
   document generally constitute informal guidance representing the interpretation of the
   Department of the applicable statutory or regulatory requirements in the context of the
   specific facts presented here and are not legally binding. The Q & As in this document
   are not intended to be a replacement for careful study of the Individuals with Disabilities
   Education Act (IDEA), Section 504 of the Rehabilitation Act of 1973 (Section 504),
   Title II of the Americans with Disabilities Act of 1990 (Title II), and their implementing
   regulations. The IDEA, its implementing regulations, and other important documents
   related to the IDEA can be found at http://sites.ed.gov/idea. For more information on the
   requirements of Section 504 and Title II, and their implementing regulations, please consult
   https://www2.ed.gov/policy/rights/guid/ocr/disabilityoverview.html.


   1
    This document does not address when to dismiss a child or close a school or Part C state lead agency
   because school officials should work with their local health departments to make those decisions. School
   personnel and Part C EIS programs and providers, however, may consult the Centers for Disease Control
   and Prevention’s (CDC’s) guidance for recommendations regarding social distancing and school closure.
   The CDC’s Web site contains information addressing both state and local public health officials and
   school administrators for school (K-12) responses to COVID-19 and resources for child care and early
   childhood programs. These documents, along with other recommendations, may be accessed at
   https://www.cdc.gov/coronavirus/2019-ncov/community/index.html.



                                                                                              EXHIBIT 4
Case 1:20-cv-03141-PAB-SKC Document 18-4 Filed 01/04/21 USDC Colorado Page 2 of 9


     QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
                                  COVID-19 OUTBREAK

   A. Implementing Part B of the IDEA and Section 504 during a
      COVID-19 outbreak

   Question A-1: Is an LEA required to continue to provide a free appropriate public
                 education (FAPE) to students with disabilities during a school closure
                 caused by a COVID-19 outbreak?

   Answer:         The IDEA, Section 504, and Title II of the ADA do not specifically
                   address a situation in which elementary and secondary schools are
                   closed for an extended period of time (generally more than 10
                   consecutive days) because of exceptional circumstances, such as an
                   outbreak of a particular disease.

                   If an LEA closes its schools to slow or stop the spread of COVID-19, and
                   does not provide any educational services to the general student
                   population, then an LEA would not be required to provide services to
                   students with disabilities during that same period of time. Once school
                   resumes, the LEA must make every effort to provide special education
                   and related services to the child in accordance with the child’s
                   individualized education program (IEP) or, for students entitled to FAPE
                   under Section 504, consistent with a plan developed to meet the
                   requirements of Section 504. The Department understands there may be
                   exceptional circumstances that could affect how a particular service is
                   provided. In addition, an IEP Team and, as appropriate to an individual
                   student with a disability, the personnel responsible for ensuring FAPE to a
                   student for the purposes of Section 504, would be required to make an
                   individualized determination as to whether compensatory services are
                   needed under applicable standards and requirements.

                   If an LEA continues to provide educational opportunities to the general
                   student population during a school closure, the school must ensure
                   that students with disabilities also have equal access to the same
                   opportunities, including the provision of FAPE. (34 CFR §§ 104.4,
                   104.33 (Section 504) and 28 CFR § 35.130 (Title II of the ADA)). SEAs,
                   LEAs, and schools must ensure that, to the greatest extent possible,
                   each student with a disability can be provided the special education
                   and related services identified in the student’s IEP developed under
                   IDEA, or a plan developed under Section 504. (34 CFR §§ 300.101
                   and 300.201 (IDEA), and 34 CFR § 104.33 (Section 504)).



                                               2

                                                                                  EXHIBIT 4
Case 1:20-cv-03141-PAB-SKC Document 18-4 Filed 01/04/21 USDC Colorado Page 3 of 9


     QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
                                  COVID-19 OUTBREAK

   Question A-2: Must an LEA provide special education and related services to a child
                 with a disability who is absent for an extended period of time because
                 the child is infected with COVID-19, while the schools remain open?

   Answer:         Yes. It has long been the Department’s position that when a child with
                   a disability is classified as needing homebound instruction because of
                   a medical problem, as ordered by a physician, and is home for an
                   extended period of time (generally more than 10 consecutive school
                   days), an individualized education program (IEP) meeting is
                   necessary to change the child’s placement and the contents of the
                   child’s IEP, if warranted. Further, if the IEP goals will remain the same
                   and only the time in special education will change, then the IEP Team
                   may add an amendment to the IEP stating specifically the amount of
                   time to be spent in special education. If a child with a disability is
                   absent for an extended period of time because of a COVID-19
                   infection and the school remains open, then the IEP Team must
                   determine whether the child is available for instruction and could
                   benefit from homebound services such as online or virtual instruction,
                   instructional telephone calls, and other curriculum-based instructional
                   activities, to the extent available. In so doing, school personnel
                   should follow appropriate health guidelines to assess and address the
                   risk of transmission in the provision of such services. The Department
                   understands there may be exceptional circumstances that could
                   affect how a particular service is provided.

                   If a child does not receive services after an extended period of time, a
                   school must make an individualized determination whether and to what
                   extent compensatory services may be needed, consistent with
                   applicable requirements, including to make up for any skills that may
                   have been lost.


   Question A-3: What services must an LEA provide if a public school for children with
                 disabilities is selectively closed due to the possibility of severe
                 complications from a COVID-19 outbreak?

   Answer:         If a public school for children with disabilities is closed solely because
                   the children are at high risk of severe illness and death, the LEA must
                   determine whether each dismissed child could benefit from online or
                   virtual instruction, instructional telephone calls, and other curriculum-
                   based instructional activities, to the extent available. In so doing,

                                               3

                                                                                   EXHIBIT 4
Case 1:20-cv-03141-PAB-SKC Document 18-4 Filed 01/04/21 USDC Colorado Page 4 of 9


     QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
                                  COVID-19 OUTBREAK

                    school personnel should follow appropriate health guidelines to assess
                    and address the risk of transmission in the provision of such services.
                    The Department understands there may be exceptional circumstances
                    that could affect how a particular service is provided.

                    If a child does not receive services during a closure, a child’s IEP team
                    (or appropriate personnel under Section 504) must make an
                    individualized determination whether and to what extent compensatory
                    services may be needed, consistent with applicable requirements,
                    including to make up for any skills that may have been lost.

   _____________________________________________________________________

   Question A-4: If a child with a disability at high risk of severe medical complications is
                 excluded from school during an outbreak of COVID-19 and the child’s
                 school remains open, is the exclusion considered a change in
                 educational placement subject to the protections of 34 CFR §§ 300.115
                 and 300.116 and 34 CFR §§ 104.35 and 104.36.

   Answer:          If the exclusion is a temporary emergency measure (generally 10
                    consecutive school days or less), the provision of services such as
                    online or virtual instruction, instructional telephone calls, and other
                    curriculum-based instructional activities, to the extent available, is not
                    considered a change in placement. During this time period, a child’s
                    parent or other IEP team member may request an IEP meeting to
                    discuss the potential need for services if the exclusion is likely to be of
                    long duration (generally more than 10 consecutive school days). For
                    long-term exclusions, an LEA must consider placement decisions
                    under the IDEA’s procedural protections of 34 CFR §§ 300.115 –
                    300.116, regarding the continuum of alternative placements and the
                    determination of placements.

                    Under 34 CFR § 300.116, a change in placement decision must be
                    made by a group of persons, including the parents and other persons
                    knowledgeable about the child and the placement options. If the
                    placement group determines that the child meets established high-risk
                    criteria and, due to safety and health concerns, the child’s needs could
                    be met through homebound instruction, then under 34 CFR
                    §300.503(a)(1), the public agency must issue a prior written notice
                    proposing the change in placement. A parent who disagrees with this



                                                4

                                                                                    EXHIBIT 4
Case 1:20-cv-03141-PAB-SKC Document 18-4 Filed 01/04/21 USDC Colorado Page 5 of 9


     QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
                                  COVID-19 OUTBREAK

                   prior written notice retains all of the due process rights included in
                   34 CFR §§ 300.500-300.520.

                   For children with disabilities protected by Section 504 who are
                   dismissed from school during an outbreak of COVID-19 because they
                   are at high risk for health complications, compliance with the
                   procedures described above and completion of any necessary
                   evaluations of the child satisfy the evaluation, placement and
                   procedural requirements of 34 CFR §§ 104.35 and 104.36. The
                   decision to dismiss a child based on his or her high risk for medical
                   complications must be based on the individual needs of the child and
                   not on perceptions of the child’s needs based merely on stereotypes or
                   generalizations regarding his or her disability.


   Question A-5: May an IEP Team consider a distance learning plan in a child’s IEP as
                 a contingency plan in the event of a COVID-19 outbreak that requires
                 the school’s closure?

   Answer:         Yes. IEP teams may, but are not required to, include distance learning
                   plans in a child’s IEP that could be triggered and implemented during a
                   selective closure due to a COVID-19 outbreak. Such contingent
                   provisions may include the provision of special education and related
                   services at an alternate location or the provision of online or virtual
                   instruction, instructional telephone calls, and other curriculum-based
                   instructional activities, and may identify which special education and
                   related services, if any, could be provided at the child’s home.

                   Creating a contingency plan before a COVID-19 outbreak occurs gives
                   the child’s service providers and the child’s parents an opportunity to
                   reach agreement as to what circumstances would trigger the use of the
                   child’s distance learning plan and the services that would be provided
                   during the dismissal.


   Question A-6: What activities other than special education and related services may
                 and may not be provided with IDEA Part B funds both prior to and
                 during a COVID-19 outbreak?

   Answer:         IDEA Part B funds may be used for activities that directly relate to
                   providing, and ensuring the continuity of, special education and related
                   services to children with disabilities. For example, an LEA may use

                                               5

                                                                                   EXHIBIT 4
Case 1:20-cv-03141-PAB-SKC Document 18-4 Filed 01/04/21 USDC Colorado Page 6 of 9


     QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
                                  COVID-19 OUTBREAK

                   IDEA Part B funds to disseminate health and COVID-19 information
                   that is specifically related to children with disabilities, to develop
                   emergency plans for children with disabilities, or to provide other
                   information (e.g., guidance on coordination of the provision of services
                   in alternate locations as described in Question A-5) to parties who may
                   need such information, including school staff responsible for
                   implementing IEPs, parents of eligible children, and staff in alternate
                   locations where special education and related services may be
                   provided. LEAs, however, may not use IDEA Part B funds to develop
                   or distribute general COVID-19 guidance or to carry out activities that
                   are not specific to children with disabilities (e.g., general COVID-19
                   activities for all children and staff). Additionally, LEAs may not use
                   IDEA Part B funds to administer future COVID-19 vaccinations to any
                   children, including children with disabilities.




                                              6

                                                                                EXHIBIT 4
Case 1:20-cv-03141-PAB-SKC Document 18-4 Filed 01/04/21 USDC Colorado Page 7 of 9


     QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
                                  COVID-19 OUTBREAK

   B. IDEA Part C and COVID-19

   Question B-1: Must a state lead agency continue to provide early intervention
                 services to infants and toddlers with disabilities during a COVID-19
                 outbreak if the offices are closed?

   Answer:          If the offices of the state lead agency or the EIS program or provider
                    are closed, then Part C services would not need to be provided to
                    infants and toddlers with disabilities and their families during that
                    period of time. If the lead agency’s offices are open but the offices of
                    the EIS program or provider in a specific geographical area are closed
                    due to public health and safety concerns as a result of a COVID-19
                    outbreak in that area, the EIS program or provider would not be
                    required to provide services during the closure. If the offices remain
                    open, but Part C services cannot be provided in a particular location
                    (such as in the child’s home), by a particular EIS provider, or to a
                    particular child who is infected with COVID-19, then the lead agency
                    must ensure the continuity of services by, for example, providing
                    services in an alternate location, by using a different EIS provider, or
                    through alternate means, such as consultative services to the parent.

                    Additionally, once the offices re-open, the service coordinator and EIS
                    providers for each child must determine if the child’s service needs
                    have changed and determine whether the individualized family service
                    plan (IFSP) team needs to meet to review the child’s IFSP to determine
                    whether any changes are needed. If offices are closed for an extended
                    period and services are not provided for an extended period, the IFSP
                    team must meet under 34 CFR § 303.342(b)(1) to determine if
                    changes are needed to the IFSP and to determine whether
                    compensatory services are needed to address the infant or toddler’s
                    developmental delay.


   Question B-2: What should a state lead agency or EIS program provider do to
                 provide Part C services if its offices are open, but it cannot provide
                 services in accordance with an infant’s or toddler’s IFSP during a
                 COVID-19 outbreak?

   Answer:          If the offices remain open, but Part C services cannot be provided in a
                    particular location (such as in the child’s home), by a particular EIS
                    provider, or to a particular child who is infected with COVID-19, then

                                               7

                                                                                  EXHIBIT 4
Case 1:20-cv-03141-PAB-SKC Document 18-4 Filed 01/04/21 USDC Colorado Page 8 of 9


     QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
                                  COVID-19 OUTBREAK

                   the lead agency must ensure the continuity of services, on a case-by-
                   case basis and consistent with protecting the health and safety of the
                   student and those providing services to the student. As an example,
                   the lead agency may consider providing services in an alternate
                   location, by using a different EIS provider, or through alternate means,
                   such as consultative service to the parent. Once services are fully
                   resumed, the service coordinator and EIS providers for each child must
                   assess the child to determine if the child’s service needs have changed
                   and to determine whether the IFSP Team needs to meet to review the
                   child’s IFSP to identify whether changes to the IFSP are needed. If the
                   offices are closed and services are not provided for an extended
                   period, the IFSP Team must meet under 34 CFR § 303.342(b)(1) to
                   determine if changes are needed to the IFSP and to determine
                   whether compensatory services are needed.

                   If an EIS provider cannot provide Part C services in the child’s home
                   during a COVID-19 outbreak, but the EIS program or provider
                   determines that it is safe to provide face-to-face Part C services in
                   another environment such as a hospital or medical clinic, then the child
                   could receive temporary services at the hospital or clinic. Additionally, if
                   the lead agency or EIS provider determines that face-to-face Part C
                   services should not be provided for a period of time, then the EIS
                   provider or service coordinator may consult with the parent through a
                   teleconference or other alternative method (such as e-mail or video
                   conference), consistent with privacy interests, to provide consultative
                   services, guidance, and advice as needed. However, determining how
                   to provide Part C services in a manner that is consistent with the most
                   updated public health and safety guidance is left to the discretion of the
                   lead agency and the EIS program and provider serving a particular
                   child and family.


   Question B-3: What activities other than service provision may and may not be
                 provided with IDEA Part C funds both prior to and during a potential
                 COVID-19 outbreak?

   Answer:         IDEA Part C funds may be used for activities that directly relate to
                   providing, and ensuring the continuity of, Part C services to eligible
                   children and their families. The state may use IDEA Part C funds to
                   disseminate health and COVID-19 information to relevant parties,
                   develop emergency plans to support the provision and continuity of

                                               8

                                                                                   EXHIBIT 4
Case 1:20-cv-03141-PAB-SKC Document 18-4 Filed 01/04/21 USDC Colorado Page 9 of 9


     QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
                                  COVID-19 OUTBREAK

                   Part C services, or provide other information (e.g., how the lead
                   agency staff or EIS programs or providers may provide alternate
                   services or services in alternate locations as described in Question B-
                   2) to relevant parties who need this information. Relevant parties may
                   include parents of eligible children, childcare centers, staff in other
                   locations where early intervention services are provided, EIS programs
                   and providers, and primary referral sources. Other activities that relate
                   to service provision, including the provision of service coordination,
                   evaluations, and assessments, may also be funded. The state may not,
                   however, use IDEA Part C funds to administer future COVID-19
                   vaccinations as it is a medical service under 34 CFR §303.13(c)(3).




                                              9

                                                                                EXHIBIT 4
